—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered December 19, 1996, as denied their motion, in effect, for summary judgment dismissing the complaint for failure to serve a notice of claim pursuant to General Municipal Law § 50-e, and granted the plaintiffs’ cross motion to strike their second and fourth affirmative defenses.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is denied, and, upon searching the record, summary judgment is granted to the defendants dismissing the complaint upon their fourth affirmative defense, and the motion is otherwise denied as academic.
The instant action was not timely commenced within the one year and 90-day period prescribed by General Municipal Law § 50-i. Moreover, the plaintiffs have failed to establish such conduct on the defendants’ part as would estop them from invoking the Statute of Limitations (see, e.g., Goyea v Town of Bangor, 144 AD2d 886).
Mangano, P. J., Bracken, Miller and Krausman, JJ., concur.